White, J.
(concurring).
My vote in this case rests solely upon the presumption, in the absence of proof to the contrary, that the trust company being the holder of the contract making the assigned mortgage security for-subsequent obligations of the borrower at the time it accepted him as an endorser, accepted such endorsement on the faith or credit of such contract, and that, consequently, the endorser and *545the mortgagor who connived witb him axe both estopped by tbeir former misrepresentation from now saying that the mortgage was for a smaller sum than they then said it was for.
For affirmance — Minturn—1.
For reversal — Garrison, Swayze, Trenchard, Parker, Bergen, Kalisch, Black, White, Heppenheimer, Williams, Taylor, Gardner — 12.